Citation Nr: 0422400	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for residuals of fractured right distal fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 through October 
1980.  He also served with the Arkansas National Guard for 
approximately five years, with numerous periods of active 
duty for training and inactive duty training.  With 
particular reference to this appeal, there is evidence that 
he had active duty for training for two weeks in June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The veteran has also raised the issue of entitlement to 
service connection for a right eye disorder and service 
connection for a low back disorder secondary to his service 
connected right distal fibula disorder.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's fractured right distal fibula is currently 
manifested by subjective complaints of pain and objective 
findings of mild tenderness and some limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating disability greater than 
20 percent for residuals of fractured right distal fibula 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In September 2002 and October 2003 letters, the RO explained 
the requirements for establishing an increased rating for a 
service-connected disability, and explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
In addition, the July 2003 statement of the case and February 
2004 supplemental statement of the case include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided the appellant with all notice required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in September 2002, prior to the 
October 2002 rating decision at issue here.  The October 2003 
VCAA letter supplemented the original September 2002 letter.  
Because there is no indication or allegation of prejudice and 
the Board has determined that the veteran has received all 
required VCAA notice, as well as all required assistance, as 
discussed below, any failure to follow Pelegrini in this case 
results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the September 2002 and October 2003 
VCAA letters did not specifically advise the veteran to 
provide all pertinent evidence, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  The RO also asked the veteran to identify any other 
private, VA or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters asked the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, VA examinations, private medical 
records and service medical records.  38 U.S.C.A. § 5103A.  
The veteran has not identified or authorized the release of 
any other additional evidence that may substantiate his 
claim.  The RO's actions have complied with VA's duty to 
assist the veteran with the development of his claim.  
Therefore, the Board finds that the duty to assist has been 
met.  Id.

Analysis

The veteran contends that his service-connected fractured 
right distal fibula is more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1 
(2003); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991). 
  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective  
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (2003); see DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 
   
The veteran's right ankle disorder is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262 (2003).  Under this code, a 20 
percent rating is assigned for malunion of the tibia and 
fibula, with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula, with 
marked knee or ankle disability.  A 40 percent rating is 
assigned when there is nonunion of the tibia and fibula, with 
loose motion, requiring a brace.

Evidence relevant to the current level of severity of the 
veteran's right ankle disability includes the report of a VA 
orthopedic examination conducted in October 2002.  At that 
time, the veteran complained of pain and limitation of 
motion.  On physical examination, the examiner noted that 
there was no deformity and mild tenderness on palpation 
laterally.  The examiner also noted some limitation of 
motion.  The dorsiflexion was limited to 8 degrees because of 
pain and plantar flexion was limited to 30 degrees, with pain 
at 10 degrees.  An October 2002 X-ray showed small bone 
densities adjacent to the tip of the lateral and the medial 
malleoli that could represent either old trauma or 
ligamentous ossification.

Also of record are VA outpatient treatment notes dated from 
November 1997 to August 2002 and private treatment records 
from Dr. Allen dated July 2002 to August 2002.  These records 
reflect ongoing complaints of, and treatment for, chronic 
right ankle pain and instability.  
 
Given the evidence of record, the Board finds that a rating 
higher than 20 percent is not warranted under DC 5262.  While 
the veteran suffers from some pain, instability and 
limitation of motion of the right ankle it does not rise to 
the level of marked disability.  Also, an X-ray of the right 
ankle in October 2002 failed to show any evidence of malunion 
or nonunion of the tibia and fibula.  Thus, under DC 5262, a 
higher rating for the right ankle disorder is not warranted.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the right ankle disorder, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  The 
United States Court of Veterans Appeals has held that 
pursuant to 38 C.F.R. § 4.40 (2003) the Board must consider 
and discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  While the veteran complained of pain associated with 
the disability at issue, a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant. 38 C.F.R. § 4.40.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the 
veteran's case, there is inadequate pathology to support a 
finding of functional loss due to pain.  However, because the 
veteran is already receiving the maximum disability rating 
for limitation of motion DeLuca does not even need to be 
considered.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Complaints of pain have been factored into the current 
ratings and the pain reported is consistent with the 
disability ratings assigned.  Thus, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide a basis 
for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.

In conclusion, the Board finds that the preponderance of 
evidence is against a disability rating greater than 20 
percent for fractured right distal fibula.  38 C.F.R. § 4.3.  


ORDER

A disability rating greater than 20 percent for residuals of 
fractured right distal fibula is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



